                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Robert E. Blackburn

Civil Action No. 17-cv-02363-REB
(Bankruptcy Case No. 15-22848-JGR (Chapter 11) - Jointly Administered Under Case
No. 15-22848-JGR)
(Adversary Proceeding No. 17-01160-JGR)

In re:

ATNA RESOURCES, INC., et al.,

         Debtors.1


ATNA LIQUIDATING TRUST,
KENNETH J. BUECHLER, LIQUIDATING TRUSTEE,

         Plaintiff,

v.

ELWOOD STAFFING SERVICES, INC.,

         Defendant.


                                   ORDER OF DISMISSAL

Blackburn, J.

         This matter was an adversary proceeding filed initially in the United States

Bankruptcy Court for the District of Colorado as Adversary Proceeding No. 17-01160-

JGR. This adversary proceeding was initiated when the plaintiff, Atna Liquidating Trust,

Kenneth J. Buechler, Liquidating Trustee, filed in the bankruptcy court a complaint [#1 -

Adv. Proceeding No. 17-01160-JGR] against the defendant, Elwood Staffing Services,


         1
         This case involves seven separately filed bankruptcy petitions jointly administered under
bankruptcy Case No. 15-22848-JGR. The debtors are as follows: Atna Resources Inc. (15-22848),
Canyon Resources Corporation (15-22849), CR Briggs Corporation (15-22850), CR Montana Corporation
(15-22851), CR Kendall Corporation (15-22852), Atna Resources Ltd. (15-22853), and Horizon
Wyoming Uranium, Inc. (15-22854).
Inc. The Trustee later filed an amended complaint [#20 - Adv. Proceeding No.

17-01160-JGR] (the Complaint).

        On December 14, 2018, the bankruptcy court entered its Order Granting

Defendant’s Motion To Dismiss Third and Fourth Claims of Amended Complaint

[#46 - Adv. Pro. No 17-01160-JGR]2. The bankruptcy court ordered that the third and

fourth claims alleged in the Complaint be dismissed with prejudice. The bankruptcy

court entered judgment [#47 - Adv. Pro. No 17-01160-JGR] dismissing the third and

fourth claims with prejudice. The Trustee then filed with this court a motion for

clarification [#8] asking this court to determine if the court would treat the order and

judgment of the bankruptcy court as a binding order and judgment or as proposed

findings of fact and conclusions of law subject to objections and de novo review by the

district court. Addressing the motion to clarify, I concluded that I must treat the final

order and judgment [#46, #47 - Adv. Proceeding No. 17-01160-JGR] of the bankruptcy

court as proposed findings of fact and conclusions of law. Order [#10].

        The proposed findings of fact and conclusions of law of the bankruptcy court

were subject to de novo review under 28 U.S.C. § 157(c)(1). After briefing by the

parties, I entered an order [#22] approving and adopting the analysis and conclusions of

the bankruptcy court in its Order Granting Defendant’s Motion To Dismiss Third and

Fourth Claims of Amended Complaint [#46 - Adv. Pro. No 17-01160-JGR]. After

entry of that order, the plaintiff filed in the bankruptcy court a motion to dismiss the

remaining claims in this adversary proceeding. On October 4, 2019, the bankruptcy

        2
         “[#46 - Adv. Pro. No 17-01160-JGR] is the convention I use in this order to identify the docket
number assigned to a specific paper by the CM/ECF system of the bankruptcy court. I use this convention
throughout this order.

                                                   2
court entered its Order Re; Notice of Dismissal With Prejudice [#68 - Adv. Pro. No

17-01160-JGR]. In that order, the bankruptcy court dismissed this adversary

proceeding with prejudice and closed this case on the docket of the bankruptcy court.

As a result, this case also must be closed on the docket of this district court.

       THEREFORE, IT IS ORDERED as follows:

       1. That based on the orders of the bankruptcy court in its Order Re; Notice of

Dismissal With Prejudice [#68 - Adv. Pro. No 17-01160-JGR], the above captioned

case, Civil Action No. 17-cv-02363-REB, is dismissed on the docket of this district court;

and

       2. That Civil Action No. 17-cv-02363-REB is closed.

       Dated March 31, 2020, at Denver, Colorado.

                                                  BY THE COURT:




                                             3
